UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CRISTIAN SANCHEZ, on behalf of himself and all others
 similarly situated,
                                                                       21 C iv. 3044 (PAE)
                                       Plaintiffs,
                        -v-                                                   ORDER

 PURITY ORGANIC, INC.,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On April 8, 2021, plaintiff filed the complaint. Dkt. I. On April 12, 2021, the case was

referred to Magistrate Judge Aaron for general pretrial supervision. Dkt. 5. On April 19, 2021,

the defendant was served with the summons and complaint. Dkt. 6. On May 26, 2021, Judge

Aaron scheduled a teleconference for June 9, 2021. Dkt. 7. On June 9, 2021, defendant having

not appeared, Judge Aaron ordered plaintiff to request a Clerk's Certificate of Default by June

16, 2021. Dkt. 8. On June 16, 2021, plaintiff requested a Clerk's Certificate of Default, which

issued on June 17, 2021. Dkts. 9-11.

       On June 22, 2021, the Court ordered plaintiff to submit a motion for a default judgment

by July 13, 2021. Dkt. 12. On July 13, 2021, plaintiff filed a motion for a default judgment.

Dkts. 13-16. Plaintiffs motion and suppotiing papers are in good order.

       In light of the current public health situation, the Court will resolve the default judgment

motion on the papers. If the defaulting defendant intends to oppose the motion, their counsel

shall enter a notice of appearance before August 12, 2021, and file an opposition on ECF,

explaining why a default judgment is not wananted, by August 12, 2021, at 2:30 p.m.
